Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on August 19, 2022.
Claims 1, 4-5, 7-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on August 19, 2022 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Response to Arguments/Remarks
Claim Objections
Claim 4 was objected to because of the claim depended on canceled claim 3.  Claim 4 has been amended to depend on claim 1, and accordingly, the objection has been withdrawn.

Claim Rejections - 35 USC § 103
Claims 1, 4-5, 10-12, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rhea US Patent Publication No. 2017/0078437 in view of Chavda et al. US Patent Publication No. 2014/0330795, Borowiec et al. US Patent Publication No. 2021/0326222, and Williams et al. US Patent Publication No. 2014/0133308.   The amendments to claims 1, 19, and 20 have overcome the rejection.  Therefore, the prior rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-5, 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear which data chunks “the data chunks” are referring to because the claim has been amended to recite, “the first segment is divided into one or more batches of data chunks,” “a first batch of data chunks,” and “the second segment is divided into one or more batches,” and “a second batch of data chunks.”  Claim 1 comprise multiple recitations of “the data chunks.”
Regarding claim 1, it is not clear which data chunks “the data chunks associated with the one or more objects” because the claim is amended to recite “the first batch of data chunks associated with the one or more objects” and “the second batch of data chunks associated with the one or more objects.”
	Claims 4, 13-14, and 16 comprise “the data chunks” and are rejected under a similar rationale as claim 1.
Regarding claim 19, it is not clear which data chunks “the data chunks” are referring to because the claim has been amended to recite, “the first segment is divided into one or more batches of data chunks,” “a first batch of data chunks,” and “the second segment is divided into one or more batches,” and “a second batch of data chunks.”  Claim 1 comprise multiple recitations of “the data chunks.”
Regarding claim 19, it is not clear which data chunks “the data chunks associated with the one or more objects” because the claim is amended to recite “the first batch of data chunks associated with the one or more objects” and “the second batch of data chunks associated with the one or more objects.”
	Claim 20 recites “the data chunks” and is rejected under a similar rationale as claim 19 above.



Allowable Subject Matter
Claims 1, 4-5, 7-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445